Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 01/19/2021.
Claims 1-20 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for dynamically generating an embedded payment interface to enable integration of the embedded payment interface with a webpage into which the embedded payment interface is embedded upon loading of the webpage is provided.
The closest prior art, as previously and currently recited, Hussain is directed to a method for generating a fidelity score for an online user based on data collected from the online user’s interactions with an online user interface.  Al-Bedaiwi is directed to a method/system for processing payment requests via webpage/social media.  Katzin et al., (“Katzin,” US 2012/0158589), is directed to a method/system for identifying the social pay command within the user social data, parses the user social data, and extracts a social pay command string within the user social data.  Anderson et al., (“Anderson,” US 2017/0278085), is directed to a method/system for implementing payment interface services using a payment platform; wherein the payment platform identifies payment types that are relevant to a customer based on receiving an indication to personalize payment types for the customer, and on customer data resources that are accessed.  Tsao, Vivien (“Tsao,” US 2016/0350838) is directed to a method/system for generating transacting goods; wherein determining a good-type confidence score that corresponds to the likelihood that the particular good or the particular vendor is associated with a particular type of good and storing the composite confidence score, data identifying the particular user, data identifying the particular type of good, and data identifying the particular date. However, none of Hussain, Al-Bedaiwi, Katzin, Anderson, and Tsao teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 15.  For example, none of the cited prior art teaches or suggest the steps of dynamically generating an embedded payment interface to enable integration of the embedded payment interface with a webpage; obtaining, from a host of the webpage, a first set of rules that define a desired configuration of the embedded payment interface as a function of at least one of a configuration of the webpage and one or more integration characteristics associated with the webpage and the embedded payment interface; storing the first set of rules input by the host and a default interface template including a plurality of default rules that define a default configuration including a plurality of default features of the embedded payment interface where no first set of rules have been input by the host; receiving an access message indicating that the webpage is accessed at a remote computing device, the access message including a plurality of data elements associated with the webpage and the access of the webpage by the remote computing device; generating a set of customization commands that define an output configuration of the embedded payment interface by applying the first set of rules to the plurality of data elements; applying the customization commands to the default interface template to change at least one default feature of the default configuration and produce a payment interface having the output configuration corresponding to the desired configuration; and 221652-01050 PATENTembedding the payment interface in the accessed webpage to produce the embedded payment interface with the desired configuration.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174